DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on March 6, 2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 6, 9, 13 – 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by York et al. (US 10,488,156).



With respect to claim 1, York et al. discloses an optical sighting assembly comprising an optical scope body (100, Column 11, lines 55 – 64) comprising a sighting bore; and an accessory (300) configured to detachably attach to the optical scope body due at least in part to a magnetic force between the optical scope body and the accessory (Column 14, lines 55 – 67).
  
Referring to claim 2, York et al. sets forth an optical sighting assembly further comprising a lens attached to the optical scope body; a fluorescent aiming point attached to the lens; and a light source attached to the optical scope body and positioned to illuminate the aiming point through a non-solid medium, wherein the accessory comprises an energy source configured to provide an electrical current to the light source (Column 14, lines 36 – 67).
  
In regards to claim 3, York et al. teaches an optical sighting assembly wherein the light source (214, 224, 234) is configured to illuminate the aiming point without obstructing a sight line of the optical sighting device (Figure 4).

Regarding claim 4, York et al. shows an optical sighting assembly wherein the accessory (300) comprises a housing shaped to house an energy source (Figure 9).

With regards to claim 5, York et al. discloses an optical sighting assembly wherein the energy source comprises one or more of a lithium coin cell battery, a rechargeable battery (166), and a capacitor (Figure 9, Columns 9 and 10, lines 62 – 67 and 1 – 10, respectively).


Referring to claim 6, York et al. sets forth an optical sighting assembly wherein the accessory (300) further comprises a user interface configured to be manipulated to adjust an electrical current supplied by the energy source (Column 13, lines 49 – 66).

In regards to claim 9, York et al. teaches an optical sighting assembly wherein the accessory (300) comprises a housing and a light source (320), wherein the housing is shaped to house an energy source (i.e. battery, lithium battery, solar cell), and24Attorney Docket Number: 011529.113044 (GTRCINV18) wherein the light source is configured to receive an electrical current from the energy source (Column 13, lines 49 – 66).
  
Regarding claim 13, York et al. shows an optical sighting assembly comprising an optical scope body (100) comprising a sighting bore; and a lens cartridge/accessory (300) configured to be detachably installed in the sighting bore at a predetermined rotational orientation.
  
In regards to claim 14, York et al. discloses an optical sighting assembly wherein the lens cartridge (300) comprises a keyed surface and a lens receptacle (Figure 15), and wherein the keyed surface is configured to mate with the sighting bore in the predetermined rotational orientation.  

Referring to claim 16, York et al. sets forth an optical sighting assembly wherein the lens cartridge (300) is secured within the sighting bore with at least one of a set screw and a magnet (Column 14, lines 46 – 67).  


Allowable Subject Matter

Claims 7 – 8, 10 – 12, 15 and 17 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered of relevance but fail to teach the combination as claimed:
Ding et al. (US Pub. No. 2020/0278179)
Hamilton et al. (US Pub. No. 2020/0232762)
Fruechtel (US 11,054,217)
Bell et al. (US 9,310,165)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244. The examiner can normally be reached Mon -Thu, 8:00am - 6:00pm.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
March 12, 2022



/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861